Citation Nr: 1003975	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-36 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 2002 to December 2002 and from June 2004 to November 
2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of this hearing is of record. 

Subsequent to the hearing, additional medical evidence in the 
form of VA outpatient records, dated from 2006 to 2009, were 
added to the file.  Regarding those records, the Veteran has 
submitted a waiver of initial RO review in accordance with 38 
C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board is of the opinion that further development of the 
record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to his claim.  
See 38 C.F.R. § 3.159 (2009).   

At his hearing in July 2009, the Veteran indicated that he 
had applied for Social Security benefits.  The file does not 
contain any records from or any determinations by the Social 
Security Administration.  

Additionally, the evidence of record suggests that the 
Veteran's PTSD may have worsened since his March 2007 VA 
examination, which last evaluated his condition.  For 
example, VA records show that the Veteran was hospitalized in 
October 2008, on account of his mental condition.  VA 
inpatient, as well as outpatient, records dated in 2008 and 
2009 reflect that the Veteran was assigned Global Assessment 
of Functioning (GAF) scale scores in the range of 30-45, 
which is decreased from the GAF score of 50 assigned at the 
time of his March 2007 VA examination.  It is also noted from 
these records that the Veteran has been diagnosed with mental 
impairments other than PTSD.  Further, the Veteran maintains 
that he is unable to work due to his PTSD.  In light of the 
foregoing, another psychiatric examination is warranted to 
determine the current severity of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following:

1.  Contact the Social Security 
Administration (SSA) and obtain copies of 
any SSA decision relative to any claim of 
the Veteran for disability benefits and 
all medical and other records considered 
by the SSA in its determination.  A 
response, positive or negative, should be 
noted for the record.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current level of impairment due to his 
service-connected PTSD, as distinguished 
from other diagnosed psychiatric 
disorders, if feasible.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should identify 
and describe the nature, frequency, and 
severity of all current psychiatric 
symptoms attributed solely to the 
Veteran's PTSD, if ascertainable.  The 
examiner should comment specifically on 
the impact of such symptoms on his 
occupational and social functioning, and 
furnish an opinion on whether the Veteran 
is unemployable due to PTSD, exclusive of 
other diagnosed psychiatric disorders.  
The examiner should explain the rationale 
for any opinion given.  If the examiner is 
unable to provide any opinion sought, it 
should be so noted for the record, and the 
reason(s) therefore explained.

3.  After the above development is 
completed, adjudicate the claim.  If any 
benefit remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
